Case 3:18-cv-10500-AET-LHG Document 116 Filed 07/09/19 Page 1 of 1 PageID: 4379



 NOT FOR PUBLICATION

                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY

  LAUREN HALL, on behalf of herself and
  others similarly situated,                                Civ. No. 18-10500

                      Plaintiff,                            ORDER

  v.

  WELCH FOODS, INC. and THE
  PROMOTION IN MOTION
  COMPANIES, INC.,

                      Defendants.

 THOMPSON, U.S.D.J.

        For the reasons stated in this Court’s Opinion on this same day,

        IT IS on this 9th day of July, 2019,

        ORDERED that Plaintiff’s Motion to Certify Class and for Summary Judgment (ECF No.

 90) is DENIED; and it is further

        ORDERED that, within 14 days of the date of this Order, the parties shall submit

 proposed redactions of the Court’s Opinion so that the remainder may be unsealed.



                                                            /s/ Anne E. Thompson
                                                            ANNE E. THOMPSON, U.S.D.J.
